DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,181,822 to Allsop in view of US Patent 6,585,465 to Hammond.
Regarding claim 1, Allsop discloses a skis and snowboards rack comprising: a post (134) adapted to be connected to a vehicle (Fig. 7), a first clamp unit (126) and a second clamp unit (130) respectively connected to the post; the first clamp unit including multiple pairs of first bars (144/146), a first space formed between each pair of the first bars (Fig. 7 – space between bars), multiple restriction members (tie downs 148) mounted to each pair of the first bars (Fig. 7); the second clamp unit including multiple pairs of second bars (180), a second space formed between each pair of the second bars (Fig. 7 – space between bars), the second spaces located corresponding to the first spaces, and an end bar (150) connected to the first clamp unit to close up the first spaces (Fig. 7).  Allsop fails to disclose the restriction members being slidable.  However, Hammond discloses tie downs that are slidably adjustable (see Fig. 1, for .
Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allsop and Hammond, further in view of US Published Application 2007/0194070 to Rash and US Patent 7,419,076 to Grothues.
Regarding claim 2, Allsop fails to disclose vertical alignment holes.  However, Rash discloses a vehicle carrier including a post (35 – Fig. 6) that includes a first positioning section and a second positioning section, each of the first and second positioning section includes multiple holes (72, 82 – Fig. 6), a first and second positioning member (71, 81) extend through a portion of each of the first and second clamp units and the holes to connect the first and second clamp units to the post (Fig. 6).  It would have been obvious to one of ordinary skill to have included vertical alignment holes in Allsop because it would allow the rack to be adjusted to hold objects of different lengths.  The combination fails to disclose multiple positioning members through each clamp unit.  However, Grothues discloses a vehicle carrier with a pivoting bar (4 – Figs. 9-10) including multiple positioning members (14, 15 – Fig. 10) for securing the bar.  It would have been obvious to one of ordinary skill to have used 
Regarding claim 3, the combination from claim 1 discloses wherein one of the two first bars of one pair of the first clamp unit includes a first pivotal end (at 152 – Fig. 7, Allsop), one of the two first bars of another one pair of the first clamp unit includes a first connection end (at 160 – Fig. 7, Allsop); one of the two second bars of one pair of the second clamp unit includes a second pivotal end (end similar to 152 (Allsop) – see claim 1 modification), one of the two second bars of another one pair of the second clamp unit includes a second connection end (end similar to 160 (Allsop) – see claim 1 modification); the end bars each have a pivotal portion (at 152 – Allsop) and an engaging portion (at 160 – Allsop), the pivotal portion is pivotably connected to the first/second pivotal end (portion of end bars 150 adjacent to 152 are pivotally attached to the respective clamp unit at 152), the engaging portion is detachably mounted to the first/second connection end (portion of end bars 150 adjacent to 160 are detachably mounted to the respective clamp unit at 160).
Regarding claim 5, the combination from claim 2 discloses wherein the first clamp unit includes a first tube (138 – Allsop) and two first positioning plates (12, 13 - Grothues) which are connected to the first tube, each first positioning plate includes first 
Regarding claim 6, the combination from claim 5 discloses wherein the second clamp unit includes a second tube (170 – Allsop) and two second positioning plates (12, 13 – Grothues (on lower clamp unit)) which are connected to the second tube (170 – Allsop), each second positioning plate includes second bores defined through at least three corners thereof (Grothues Fig. 11 – see three bores through 12 and 13), the multiple pairs of second bars are connected to the second tube (Allsop Fig. 7), the second positioning plates are pivotably connected to the second positioning section of the post by multiple second positioning members (14, 15 – Grothues), the second positioning plates are pivotable about one of the second positioning member at one of corners thereof (14 – Grothues).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allsop and Hammond, further in view of Grothues.
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/           Primary Examiner, Art Unit 3734